Title: To James Madison from William C. C. Claiborne, 4 February 1804
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans February 4. 1804
On yesterday we had nearly witnessed in this city a serious riot. A guard of Spanish soldiers, being on duty at the house of the Marquis De Casa Calvo, (who was himself absent) and very much intoxicated, made an attack upon a sailor who was passing the street. The citizens interfered and beat off the guard. One citizen was slightly wounded and a Spanish soldier very much beatten. Early information of the fracas having reached me, I communicated the same to the officer commanding the Spanish troops, and requested that the guard might be immediately relieved and the aggressors confined; all which was promptly done: and thus a riot was instantly quelled which in the begining had a very alarming aspect. When the guard was relieved, (the guard consisted of twelve or fourteen men, and within whose view there was a detachment of Spanish dragoons) there had collected about two hundred citizens, who were apparently much enraged, and solicitous for a battle.
I have for some time viewed the tranquility of this City as somewhat insecure. The materials for a mob are abundant, and it requires all my vigilance to prevent disorders. There are adventurers here from several different nations—of various characters, and among them many vagabonds. There are in this port, American, French, and Spanish sailors, among whom there exists no cordiality. We have also American, French and Spanish officers and soldiers, who possess a great share of national pride, and whose jealousies and resentments might easily be excited.
There are in this City some Americans who would wish me to act to the extent of my authority, and to suppress by the force of terror even a tumultuous thought. Such men will attribute to what they please to term my lenity and want of firmness, every little disorder which has, or may hereafter arise; and it is not improbable, but representations upon this point either have, or may shortly through indirect channels reach the Executive. In reply to them I beg leave to state, that my great object has been to impress forcibly upon the inhabitants, the justice, the moderation—in a word, the principles of the American Government; and to enlist in support of the new order of things, the affections of the people. That fearful and sullen calm which despotism produces, has no charms for me; and to such a state I would prefer even anarchy. When indeed the occasion demands (and of which without special instructions from the President I shall judge for myself) I will exercise with promptitude and energy the great discretionary powers intrusted to me; but I do trust and believe that the conciliating and mild policy which I have, and shall continue to observe, will promote the welfare and harmony of the Province.
I will endeavour to make you another communication by this post. Accept assurances of my respectful consideration.
William C. C. Claiborne
 

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). First RC in a clerk’s hand, signed by Claiborne; docketed by Wagner. Second RC marked duplicate.



   
   An asterisk was placed here and the following note added at the foot of the page: “I believe there are no French Soldiers in orleans, & not more than 12 or 14 officers.” The second RC and letterbook copy lack this note.


